 Case 2:20-cv-00280-JRG Document 81 Filed 09/01/21 Page 1 of 2 PageID #: 849




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

KAIFI LLC,                                        §
                                                  §
                 Plaintiff,                       §
                                                  §
v.                                                §   CIVIL ACTION NO. 2:20-CV-00280-JRG
                                                  §
CELLCO PARTNERSHIP D/B/A                          §
VERIZON WIRELESS, VERIZON                         §
SERVICES CORP., VERIZON                           §
ENTERPRISE SOLUTIONS, LLC,                        §
VERIZON BUSINESS GLOBAL LLC,                      §
VERIZON BUSINESS NETWORK                          §
SERVICES, LLC, VERIZON                            §
CORPORATE SERVICES GROUP INC,                     §
VERIZON DATA SERVICES LLC,                        §
VERIZON MEDIA INC., VERIZON                       §
ONLINE LLC,                                       §
                                                  §
                 Defendants.                      §

                                            ORDER
       Before the Court is Plaintiff’s Unopposed Motion To Withdrawal Of Counsel (Dkt. No.

78) (the “Motion”). In the Motion, Plaintiff requests that Michael J. Song be permitted to withdraw

as counsel of record and represents that Plaintiff will continue to be represented by other counsel

of record from Parker Bunt & Ainsworth; Nixon Peabody LLP; Irell & Manella; and LTL

Attorneys LLP.

       Having considered the Motion, and noting that it is unopposed, the Court finds that it

should be and hereby is GRANTED. Accordingly, it is ORDERED that Michael J. Song be

permitted to withdraw as counsel of record for Plaintiff in the above-captioned case. It is further

ORDERED that the Clerk shall terminate Michael J. Song as counsel of record and all electronic

notifications to him.
Case 2:20-cv-00280-JRG Document 81 Filed 09/01/21 Page 2 of 2 PageID #: 850




    So Ordered this
    Aug 31, 2021




                                     2
